     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 1 of 15




 1    WO                                                                                         JL

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Jason Derek Krause,                             No. CV 19-08054-PCT-MTL (ESW)
10                           Plaintiff,
11     v.                                              ORDER
12
       Yavapai County, et al.,
13
                             Defendants.
14
15           Plaintiff Jason Derek Krause, through counsel, brought this civil rights case
16    pursuant to 42 U.S.C. § 1983. On September 4, 2019, Defendant Ernest Peele filed a
17    Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). On February 11,
18    2020, Defendants Yavapai County, Yavapai County Sheriff Scott Mascher, Officer
19    Belmore, Mike Dannison, Gordon Diffendaffer, Gene McFarland, Dennis Price, Roger
20    Williamson, and Mike Winney (the “Yavapai County Defendants”) and Defendants Dick
21    Erfert, Edward Hueske, and Terry Weaver (the “State Defendants”) filed a Joint Motion to
22    Dismiss pursuant to Rule 12(b)(6) and Rule 12(c), asserting that Plaintiff’s claims are time-
23    barred. In addition to his own Motion to Dismiss, on February 12, 2020, Defendant Peele
24    joined the Yavapai County Defendants and State Defendants’ Joint Motion to Dismiss.
25           In an April 3, 2020 Order, the Court granted Defendant Peele’s Motion to Dismiss
26    and denied the Yavapai County Defendants and State Defendants’ Joint Motion to Dismiss.
27    On April 13, 2020, the Yavapai County Defendants and State Defendants filed a Joint
28    Motion to Amend/Correct the April 3, 2020 Order. (Doc. 84.) On April 17, 2020, Plaintiff
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 2 of 15




 1    filed a Motion for Reconsideration of the Court’s decision to grant Defendant Peele’s
 2    Motion to Dismiss. (Doc. 86.) On April 27, 2020, Plaintiff filed a Response in Opposition
 3    (Doc. 87) to the Joint Motion to Amend/Correct, and on May 4, 2020, the Yavapai County
 4    Defendants and State Defendants filed a Reply to Plaintiff’s Response to their Motion to
 5    Amend/Correct (Doc. 88).
 6           The Court will grant in part and deny in part the Yavapai County Defendants and
 7    State Defendants’ Joint Motion to Amend/Correct and will deny Plaintiff’s Motion for
 8    Reconsideration.
 9    I.     Motion to Amend/Correct and Motion for Leave to File Interlocutory Appeal
10           A.     Motion to Amend/Correct
11           In their Motion to Amend/Correct, the Yavapai County Defendants and the State
12    Defendants ask the Court, in part, to correct references in the April 3, 2020 Order to not
13    refer to Defendants collectively. Although it is not at all clear that there is any confusion
14    surrounding the identity of the parties who sought dismissal, the Court will grant the
15    Motion to Amend to the extent that the Court will amend the April 3, 2020 Order as
16    follows:
17           Page 13 is amended to read:
18
             IT IS ORDERED:
19
             (1)    The reference to the Magistrate Judge is withdrawn as to Defendant
20                  Peele’s Motion to Dismiss (Doc. 62) and the Yavapai County
21                  Defendants and the State Defendants’ Joint Motion to Dismiss (Doc.
                    75).
22
23           (2)    The Yavapai County Defendants and the State Defendants’ Joint Motion to
                    Dismiss (Doc. 75) is denied.
24
             ...
25
26           (6)    The remaining Defendants are Yavapai County, Mascher, Belmore,
                    Dannison, Diffendaffer, McFarland, Price, Williamson, Winney,
27                  Erfert, Hueske, and Weaver. The remaining claims are the § 1983
                    claim in Count I against all individual Defendants except Peele; the
28



                                                  -2-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 3 of 15




 1                  claim in Count II against Defendant Mascher based on supervisory
                    liability; and the Monell claim in Count III against Yavapai County.
 2
 3           In all other respects, the Yavapai County Defendants and the State Defendants’
 4    Motion to Amend will be denied.
 5           B.     Motion for Leave to Take Interlocutory Appeal
 6            The Yavapai County Defendants and the State Defendants also seek leave, pursuant
 7    to 28 U.S.C. § 1292(b), to take an interlocutory appeal from the Court’s denial of their
 8    Joint Motion to Dismiss based on the statute of limitations. (Doc. 84 at 3.)
 9           Section 1292(b) provides,
10           When a district judge, in making in a civil action an order not otherwise
11           appealable under this section, shall be of the opinion that such order involves
             a controlling question of law as to which there is substantial ground for
12           difference of opinion and that an immediate appeal from the order may
13           materially advance the ultimate termination of the litigation, he shall so state
             in writing in such order.        The Court of Appeals which would have
14           jurisdiction of an appeal of such action may thereupon, in its discretion,
15           permit an appeal to be taken from such order, if application is made to it
             within ten days after the entry of the order: Provided, however, That
16           application for an appeal hereunder shall not stay proceedings in the district
             court unless the district judge or the Court of Appeals or a judge thereof shall
17
             so order.
18
19           Generally, appellate review is available only after a district court has entered a final
20    judgment. 28 U.S.C. § 1291. The Supreme Court has explained that this general rule
21    serves “important purposes,” including “emphasiz[ing] the deference that appellate courts
22    owe to the trial judge as the individual initially called upon to decide the many questions
23    of law and fact that occur in the course of a trial,” “avoid[ing] the obstruction to just claims
24    that would come from permitting the harassment and cost of a succession of separate
25    appeals,” and “promoting efficient judicial administration.” Firestone Tire & Rubber Co.
26    v. Risjord, 449 U.S. 368, 374 (1981) (internal quotation marks and citations omitted).
27    Interlocutory appeals are “generally disfavored because they are disruptive, time-
28    consuming, and expensive.” Chamberlan v. Ford Motor Co., 402 F.3d 952, 959 (9th Cir.



                                                   -3-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 4 of 15




 1    2005) (citation omitted). Interlocutory appeals also “add to the heavy workload of the
 2    appellate courts” and “require consideration of issues that may become moot.” Id. Thus,
 3    certification of interlocutory appeals should be granted only in “exceptional
 4    circumstances.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 475 (1978).
 5           There are three requirements for certification of an interlocutory appeal pursuant to
 6    § 1292(b): “(1) that there be a controlling question of law; (2) that there be substantial
 7    grounds for difference of opinion; and (3) that an immediate appeal may materially
 8    advance the ultimate termination of the litigation.” In re Cement Antitrust Litigation, 673
 9    F.2d 1020, 1026 (9th Cir. 1982), aff’d 459 U.S. 1190 (1983) (emphasis added). These
10    requirements are expressed in the conjunctive; therefore, Defendants must carry their
11    burden as to all three factors. See Villareal v. Caremark LLC, 85 F. Supp. 3d 1063, 1067
12    (D. Ariz. 2015); see also Ahrenholz v. Bd. of Trustees of Univ. of Illinois, 219 F.3d 674,
13    676-77 (7th Cir. 2000) (noting that unless all the criteria are satisfied, “the district court
14    may not and should not certify its order to [the court of appeals] for an immediate appeal
15    under section 1292(b)”). Thus, as expressed by the Seventh Circuit, “there must be a
16    question of law, it must be controlling, [and] it must be contestable.” Ahrenholz, 219 F.3d
17    at 676-77 (emphasis in original).
18           The Ninth Circuit has emphasized that § 1292(b) is “to be used only in exceptional
19    situations in which allowing an interlocutory appeal would avoid protracted and expensive
20    litigation.” Id. The party seeking certification of an interlocutory appeal has the burden to
21    show the presence of exceptional circumstances that warrant departure from the “basic
22    policy of postponing appellate review until after the entry of a final judgment.” Coopers
23    & Lybrand, 437 U.S. at 475; see also Villareal, 85 F. Supp. 3d at 1067.
24           Because § 1292(b) “is a departure from the normal rule that only final judgments
25    are appealable,” it “must be construed narrowly.” James v. Price Stern Sloan, Inc., 283
26    F.3d 1064, 1068 n.6 (9th Cir. 2002). “‘It is not thought that district judges would grant the
27    certificate in ordinary litigation which could otherwise be promptly disposed of or that
28    mere question[s] as to the correctness of the ruling would prompt the granting of the



                                                  -4-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 5 of 15




 1    certificate.’” Loritz v. CMT Blues, 271 F. Supp. 2d 1252, 1254 (S.D. Cal. 2003) (quoting
 2    See United States v. Woodbury, 263 F.2d 784, 785 n.2 (9th Cir. 1959)). In other words,
 3    section 1292(b) was not intended “‘merely to provide review of difficult rulings in hard
 4    cases.’” Environmental Protection Information Center v. Pacific Lumber Co., 2004 WL
 5    838160, at *2 (N.D. Cal. April 19, 2004) (quoting United States Rubber Co. v. Wright, 359
 6    F.2d 784, 785 (9th Cir. 1966)).
 7           “The decision to certify an order for interlocutory appeal is committed to the sound
 8    discretion of the district court.” United States v. Tenet Healthcare Corp., 2004 WL
 9    3030121, at *1 (C.D. Cal. Dec. 27, 2004) (citing Swint v. Chambers Cnty. Comm’n, 514
10    U.S. 35, 47 (1995)). Thus, “[e]ven when all three of § 1292(b)’s criteria are met, the district
11    court retains unfettered discretion to deny a motion to certify for interlocutory review.”
12    Juliana v. United States, 2018 WL 4997032, at *32 (D. Or. Oct. 15, 2018).
13                  1.     Controlling Question of Law
14           In this case, the Yavapai County Defendants and the State Defendants disagree with
15    the Court’s determination that Plaintiff’s claims accrued on February 22, 2017, rather than
16    on October 3, 2016, as the Yavapai County Defendants and the State Defendants contend.
17    This is not a “pure” or “abstract” question of law. The Ninth Circuit has stated that the
18    “controlling question of law requirement [should] be interpreted in such a way to
19    implement th[e] policy” of applying section 1292(b) “sparingly and only in exceptional
20    cases.” In re Cement Antitrust Litig., 673 F.2d at 1027. In the Ninth Circuit, “all that must
21    be shown in order for a question to be ‘controlling’ is that resolution of the issue on appeal
22    could materially affect the outcome of litigation in the district court.” Id. at 1026.
23    “Examples of controlling questions of law include fundamental issues such as ‘the
24    determination of who are necessary and proper parties, whether a court to which a case has
25    been transferred has jurisdiction, or whether state or federal law should be applied.”’ Rieve
26    v. Coventry Health Care, Inc., 870 F. Supp. 2d 856, 879 (C.D. Cal. 2012) (quoting In re
27    Cement Antitrust Litig., 673 F.2d at 1026-27).
28



                                                   -5-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 6 of 15




 1           The Yavapai County Defendants and the State Defendants assert that “the issue of
 2    the applicable statute of limitations and whether that statute of limitations was tolled prior
 3    to filing the underlying lawsuit are controlling questions of law” in this case. (Doc. 84 at
 4    4.) But that is true any time a court decides a pretrial dispositive motion.              If an
 5    interlocutory appeal is warranted any time an issue could materially affect the outcome of
 6    litigation, then “a party would be able to appeal every time summary judgment is denied
 7    even though interlocutory appeals should be heard only in exceptional cases.” McDonnell
 8    v. Riley, No. 15-cv-01832-BLF, 2016 WL 613430, at *5 (N.D. Cal. Feb. 16, 2016) (citing
 9    In re Cement Antitrust Litig., 673 F.2d at 1026); see also Ahrenholz, 219 F.3d at 676 (noting
10    that “it might seem that the statutory criteria for an immediate appeal would be satisfied in
11    every case in which summary judgment was denied on a nonobvious ground. But that
12    cannot be right. Section 1292(b) was not intended to make denials of summary judgment
13    routinely appealable”). The Court declines to interpret the first requirement so broadly.
14           Although the issue Yavapai County Defendants and the State Defendants wish to
15    resolve before continuing this litigation is “the applicable statute of limitations and whether
16    that statute of limitations was tolled prior to filing the underlying lawsuit,” that is not a
17    “controlling question of law” within the meaning of § 1292(b). Thus, the Yavapai County
18    Defendants and the State Defendants have not met their burden as to the first requirement
19    under § 1292(b).
20                  2.      Substantial Ground for Difference of Opinion
21           The Yavapai County Defendants and the State Defendants contend that “there is
22    conflicting authority” on the statute of limitations issue. (Doc. 84 at 4.) In support of this
23    assertion, the Yavapai County Defendants and the State Defendants point to the parties’
24    disagreement about when Plaintiff’s claims accrued and the Court’s findings and
25    conclusion that Plaintiff’s claims are not time-barred. (Id.) But the source of “conflicting
26    authority” cannot simply be a disagreement between the parties regarding the outcome of
27    the case. “Courts traditionally will find that a substantial ground for difference of opinion
28    exists where the circuits are in dispute on the question and the court of appeals of the circuit



                                                   -6-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 7 of 15




 1    has not spoken on the point, if complicated questions arise under foreign law, or if novel
 2    and difficult questions of first impression are presented.” Couch v. Telescope Inc., 611
 3    F.3d 629, 633 (9th Cir. 2010) (internal quotations and citation omitted). The Yavapai
 4    County Defendants and the State Defendants rely solely on their disagreement with the
 5    Court’s conclusions to support the assertion that there is “conflicting authority” on the
 6    statute of limitations issue. (Id. at 5.) They have identified no other case in which a court
 7    reached a decision that conflicts with this Court’s decision. See Lucas v. Hertz Corp., No.
 8    C 11-01581 LB, 2012 WL 5199384, at *4 (N.D. Cal. Oct. 22, 2012) (finding party had not
 9    shown a “substantial ground for difference of opinion” where party did not cite any orders
10    from other courts that conflicted with the court’s order). Accordingly, the Court finds the
11    Yavapai County Defendants and the State Defendants have not met their burden with
12    respect to the second factor.
13                  3.       Materially Advance Termination of Litigation
14           The Yavapai County Defendants and the State Defendants contend that if this case
15    proceeds, “it will assuredly call heavily upon the resources, money, time, and commitment
16    of all parties” and “will likely involve substantial litigation on various issues which are
17    likely to require substantial discovery.” (Doc. 84 at 6.) An immediate appeal decided in
18    favor of the Yavapai County Defendants and the State Defendants would undoubtedly end
19    this lawsuit. See United States v. Woodbury, 263 F.2d 784, 787 (9th Cir. 1959) (“Section
20    1292(b) was intended primarily as a means of expediting litigation by permitting appellate
21    consideration during the early stages of litigation of legal questions which, if decided in
22    favor of the appellant, would end the lawsuit” and citing question relating to a statute of
23    limitations as such a question). However, merely advancing the ultimate termination of
24    litigation is insufficient. An interlocutory appeal would materially advance the ultimate
25    termination of litigation every time a court decides a pretrial dispositive motion. The Court
26    declines to interpret the third requirement so broadly; the Yavapai County Defendants and
27    the State Defendants must “do more than just note that granting [a motion to dismiss] would
28    end litigation.” Id.



                                                  -7-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 8 of 15




 1           The Court finds the Yavapai County Defendants and the State Defendants have not
 2    met this burden.      The only considerations they offer—general saving of time and
 3    resources—apply in every case that is decided before a trial and are not extraordinary or
 4    exceptional circumstances that warrant certifying the case for an interlocutory appeal.
 5    Moreover, as this Court has observed, “although the parties and the court will waste
 6    resources if the court has erred, that concern is outweighed by the substantial prejudice
 7    plaintiffs will suffer if they are further delayed in bringing their case to fruition.” Hannah
 8    v. General Motors Corp., No. CV 93-1368-PHX-RCB, 1994 WL 924259, at *7 (D. Ariz.
 9    Oct. 7, 1994).
10                     4.   Other Considerations
11           Notwithstanding the factors set forth in In re Cement Antitrust Litigation, as noted
12    above, the Court retains discretion to deny certification for an interlocutory appeal. See In
13    re LDK Solar Sec. Litig., 584 F. Supp. 2d 1230, 1258 (N.D. Cal. 2008). The Court finds
14    that the Yavapai County Defendants and the State Defendants have not met their burden of
15    showing that “exceptional circumstances” justify the certification of an interlocutory
16    appeal. The legal question at issue—whether the statute of limitations bars Plaintiff’s
17    § 1983 claims for malicious prosecution—is neither novel nor difficult. See Reese, 643
18    F.3d at 688 (noting that “[c]ourts traditionally will find that a substantial ground for
19    difference of opinion exists where ... novel and difficult questions of first impression are
20    presented”) (quoting Couch, 611 F.3d at 633). The Yavapai County Defendants and the
21    State Defendants have not identified any extraordinary circumstances that transform the
22    issue into anything beyond a garden variety statute of limitations dispute. See Hannah,
23    1994 WL 924259, at *7 (declining to certify statute of limitations ruling for interlocutory
24    appeal because exceptional circumstances were not present, and the issue implicated
25    factual issues). The Court finds these additional considerations weigh against certifying
26    the case for an interlocutory appeal.
27           For the foregoing reasons, the Court will deny the Yavapai County Defendants and
28    the State Defendants’ request that the Court certify the April 3, 2020 Order as appropriate



                                                  -8-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 9 of 15




 1    for an interlocutory appeal pursuant to 28 U.S.C. § 1292(b).
 2    II.      Motion for Reconsideration
 3             In his Motion for Reconsideration, Plaintiff contends the Court erred in determining
 4    that Defendant Peele was absolutely immune for his conduct with respect to Peele’s report
 5    involving CBLA analysis and that Plaintiff had not sufficiently alleged that Peele was a
 6    state actor. (Doc. 86.)
 7             A.     Reconsideration Standard
 8             Motions for reconsideration should be granted only in rare circumstances.
 9    Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
10    reconsideration is appropriate where the district court “(1) is presented with newly
11    discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
12    or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
13    County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be
14    used for the purpose of asking a court “‘to rethink what the court had already thought
15    through – rightly or wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above
16    the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion
17    for reconsideration “may not be used to raise arguments or present evidence for the first
18    time when they could reasonably have been raised earlier in the litigation.” Kona Enters.,
19    Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Nor may a motion for
20    reconsideration repeat any argument previously made in support of or in opposition to a
21    motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
22    Ariz. 2003).     Mere disagreement with a previous order is an insufficient basis for
23    reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
24    1988).
25             B.     Absolute Immunity
26                    1.     Plaintiff’s Allegations in the FAC
27             In Count I of the Amended Complaint, Plaintiff sues Defendant Peele for section
28    1983 violations as an “agent” for Yavapai County. (Doc. 56 at 39 ¶ 222.) In Count IV,



                                                   -9-
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 10 of 15




 1    Plaintiff asserts a Bivens claim against Peele in his capacity as an FBI agent. (Id.) Plaintiff
 2    alleges that Peele “was retained by Yavapai County to provide forensic examination,
 3    analysis and testimony with respect to Comparative Lead Bullet Analysis evidence.” (Id.
 4    at 3 ¶ 8.) Plaintiff claims Peele “was acting under color of state and federal law and the
 5    course and scope of his agency and employment relationship with Yavapai County and the
 6    Federal Bureau of Investigation, and was working at the direction and control of Yavapai
 7    County and the YCSO with respect to the underlying criminal case” against Plaintiff. (Id.)
 8    Plaintiff’s claim against Peele is that he conducted a “deliberately reckless forensic analysis
 9    that was indifferent to [Plaintiff’s constitutional rights” and that Peele “participated in the
10    investigation that resulted in [Plaintiff’s] wrongful arrest, prosecution, conviction and
11    imprisonment.” (Id.)
12           Plaintiff alleges that Yavapai County retained Peele, “an expert in Comparative
13    Bullet Lead Analysis,” (hereinafter “CBLA”) to “analyze the bullet that killed [the victim],
14    and compare it to a bullet found on [Plaintiff’s] property.” (Id. at 20-21 ¶ 120.) Plaintiff
15    claims that Peele “conduct[ed] CBLA” and “prepared a report purporting to provide
16    reliable evidence that the bullet that killed [the victim] came from a package of ammunition
17    that [Plaintiff] voluntarily turned over to” law enforcement authorities. (Id.) Plaintiff
18    asserts that in his report and subsequent trial testimony, Peele “stated that he used CBLA
19    to establish that the bullet that killed [the victim] came from the package of ammunition
20    [Plaintiff] turned over to police.” (Id. at 21 ¶ 121.) Plaintiff claims that through his report,
21    Peele “provided Yavapai County the purported scientific support it needed to wrongfully
22    convict [Plaintiff], which directly led to his wrongful conviction.” (Id. ¶ 122.) Plaintiff
23    alleges that at the time he wrote his report, Peele “personally knew—and had personally
24    proven in his own studies—that CBLA is entirely unreliable and invalid.” (Id. ¶ 123.)
25           Plaintiff asserts that Peele “reported and testified” that Peele “analyzed and
26    compared the bullet fragments from the scene with [Plaintiff’s] unfired cartridges,” his
27    tests determined the quantities of antimony, bismuth, copper, and silver. (Id. ¶¶ 125-26.)
28    Plaintiff claims Peele testified at trial that the results indicated that the bullets “have been



                                                   - 10 -
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 11 of 15




 1    in the same box.” (Id. ¶ 127.) Plaintiff alleges Peele “asserted the lead fragment that went
 2    through [the victim’s] head was consistent with the cartridges originating from [Plaintiff’s]
 3    box of ammunition.” (Id. at 22 ¶ 128.) Plaintiff claims that Peele noted in his report that
 4    the specimens were “analytically indistinguishable.” (Id. ¶ 129.)
 5           Plaintiff alleges that well before his work on behalf of Yavapai County in Plaintiff’s
 6    criminal case, Peele “personally knew that his opinions lacked scientific basis” and
 7    “concealed relevant evidence and fabricated his test results in [Plaintiff’s] murder case,
 8    with deliberate indifference to [Plaintiff’s] constitutional rights and to the truth,” and this
 9    “concealment and fabrication directly led to [Plaintiff’s] conviction.” (Id. at 22 ¶ 134.)
10                  2.     Plaintiff’s Contentions
11           Plaintiff contends the Court erred in finding that Defendant Peele was entitled to
12    absolute immunity for preparing his report. (Doc. 86 at 4.) Plaintiff asserts that Ninth
13    Circuit law distinguishes acts that are “preparatory” to testimony from “non-testimonial
14    acts.” (Id.) He further argues that the Ninth Circuit in Lisker v. City of Los Angeles, 780
15    F.3d 1237 (9th Cir. 2015), clarified that “investigatory activity and forensic reports are
16    ‘non-testimonial’ acts for which absolute immunity is not available.” (Id.) Plaintiff
17    contends that police and other investigative materials, including “forensic reports,” have
18    “evidentiary value unrelated to trial testimony – these materials not only affect initial
19    charging decisions but also post-charging activities such as continuing with the prosecution
20    and plea-bargaining decisions.” (Id.)
21                  3.     Analysis
22           As an initial matter, the Court notes that in Count IV, Plaintiff makes various legal
23    assertions concerning whether Peele acted under color of state law and whether his report
24    “falls outside of the protection of absolute immunity.” (Id. at 41 ¶ 225.) The Court need
25    not accept these legal conclusions. See Sprewell v. Golden State Warriors, 266 F.3d 979,
26    988 (9th Cir. 2001) (in evaluating a motion to dismiss, a court is not required to accept as
27    true “unwarranted deductions of fact” or “unreasonable inferences”); see also Clegg v. Cult
28    Awareness Network, 18 F.3d 752, 754 (9th Cir. 1994) (a court is not required to accept



                                                  - 11 -
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 12 of 15




 1    “legal conclusions cast in the form of factual allegations if those conclusions cannot
 2    reasonably be drawn from the facts alleged”).
 3           Plaintiff cites Gregory and Keko v. Hingle, 318 F.3d 639 (5th Cir. 2003), also cited
 4    by the Ninth Circuit in Lisker, for the proposition that Defendant Peele is not entitled to
 5    absolute immunity for allegedly fabricating his expert forensic report. (Doc. 86 at 4.)
 6    Plaintiff ascribes much significance to the Ninth Circuit’s citations to Gregory and Keko,
 7    but those cases do not help him.
 8           In Gregory, the plaintiff alleged that a forensic examiner who worked for the state
 9    police crime laboratory had fabricated evidence when she construed and documented the
10    plaintiff’s hair as a “match” to those found at the crime scene and knowingly withheld the
11    existence of two non-matching hairs. 444 F.3d at 732. The state forensic examiner later
12    testified at the plaintiff’s criminal trial. Id. at 732, 735. The Sixth Circuit noted that
13    “absolute testimonial immunity does not ‘relate backwards’ to ‘protect [a defendant] for
14    any activities he allegedly engaged in prior to taking the witness stand for his []
15    testimony.’”   Id. at 738.   Thus, “[s]ubsequent testimony can not insulate previous
16    fabrications of evidence merely because the testimony relies on that fabricated evidence.”
17    Id. at 738-39. In addition, “‘[e]xpert’ forensic examiners act in an investigatory fashion
18    when they interpret and document physical evidence.” Id. at 740. The Sixth Circuit
19    concluded that under the Supreme Court’s “functional test” set forth in Buckley, “the pre-
20    trial investigatory acts by forensic examiners merit no more protection under absolute
21    immunity than do other persons performing investigatory actions.” Id.
22           The key distinction between Defendant Peele’s report in this case and the evidence
23    at issue in Lisker, Gregory, and Keko is that Defendant Peele prepared his report after
24    probable cause to arrest and charge Plaintiff had been established. Peele’s report cannot
25    plausibly be characterized as “police investigative material.” See Sprewell, 266 F.3d at
26    988. Peele is not a police officer, and he did not “investigate” the homicide to determine
27    who was the perpetrator and to collect enough evidence to charge a suspect. Nor can
28    Peele’s report be construed as similar enough to police investigative material that is



                                                - 12 -
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 13 of 15




 1    fabricated before an arrest or indictment, as in Lisker and Gregory, to warrant denial of
 2    absolute immunity for the statements in the report, which was prepared after Plaintiff’s
 3    arrest and indictment. Thus, notwithstanding Plaintiff’s attempt to frame the inquiry as
 4    how long before Plaintiff’s trial Peele wrote his report, the report was procured to help
 5    prove the prosecution’s case, not to support the initiation of a case. Plaintiff’s allegations
 6    demonstrate that Peele’s report, unlike the non-testimonial materials in the Murder Book
 7    in Lisker, was pretrial activity “aimed exclusively at influencing testimony.” Id. at 1242.
 8    And even if Plaintiff is correct that Gregory and Keko would require a different conclusion,
 9    as he points out, extra-circuit decisions are not binding on this Court.1
10           In sum, the Court did not err in concluding that Defendant Peele is absolutely
11    immune for the contents of his report, regardless of whether Peele testified at Plaintiff’s
12    trial. The Court will therefore deny Plaintiff’s Motion for Reconsideration as to absolute
13    immunity.
14           Although the Court need not address Plaintiff’s other arguments in his Motion for
15    Reconsideration, the Court will, nevertheless, briefly address Plaintiff’s argument that the
16    Court erred in concluding that he had not sufficiently alleged that Peele was a “state actor”
17    for purposes of § 1983.
18           C.     State Actor
19           Plaintiff contends that the Court “overlooked” his factual allegations regarding
20    whether Peele acted under color of state law and the inferences to be drawn from these
21    allegations. (Doc. 86 at 11.) Specifically, Plaintiff cites the following allegations in the
22    First Amended Complaint:
23           Peele was an (a) FBI agent; (b) retained by the County, (c) was acting within
24           the course and scope of his agency and employment relationship with Yavapai
             County and the Federal Bureau of Investigation; (d) was working at the
25
26           1
               Plaintiff takes issue with the Court’s citation to Buckley v. Fitzsimmons, 919 F.2d
27    1230 (7th Cir. 1990), stating that “Buckley is not the law in the Ninth Circuit, and to the
      extent it states a different absolute immunity rule than Lisker, this Court must follow
28    Lisker.” (Doc. 86 at 8.) Plaintiff’s preferred cases—Gregory and Keko—are also not the
      law in this circuit than Buckley and are therefore entitled to no more weight than Plaintiff
      suggests is due the decision in Buckley.

                                                  - 13 -
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 14 of 15




 1           direction and control of Yavapai County with respect to the underlying
             criminal case against Plaintiff; and (e) was hired to conduct a CBLA analysis
 2           of the evidence in the case.
 3    (Id.; see Doc. 56 at 3-4 ¶ 8.) Thus, according to Plaintiff, his allegation “is not that
 4    Defendant Peele was a ‘private expert,’ but that he was an FBI agent engaged by a
 5    subdivision of the State of Arizona . . . to assist it with a criminal investigation.” (Id. at
 6    11-12.)
 7           The Supreme Court has held that to constitute state action, “the conduct allegedly
 8    causing the deprivation of a federal right may be fairly attributable to the State.” Lugar v.
 9    Edmondson Oil Co., 457 U.S. 922, 937 (1982). Actions are “fairly attributable” to the
10    government where “there is a sufficiently close nexus between the State and the challenged
11    action of the regulated entity.” Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351
12    (1974). The Supreme Court has set forth a two-part approach to the question of “fair
13    attribution.” Lugar, 457 U.S. at 937. “First, the deprivation must be caused by the exercise
14    of some right or privilege created by the State or by a rule of conduct imposed by the state
15    or by a person for whom the State is responsible.” Id. “Second, the party charged with the
16    deprivation must be a person who may fairly be said to be a state actor. This may be
17    because he is a state official, because he has acted together with or has obtained significant
18    aid from state officials, or because his conduct is otherwise chargeable to the State.” Id.
19    Put another way, the required nexus between the State and the challenged conduct “exists
20    either (1) where the state “has exercised coercive power [over a private decision] or has
21    provided such significant encouragement, either overt or covert, that the choice must in
22    law be deemed to be that of the State”; or (2) where “the private entity has exercised powers
23    that are ‘traditionally the exclusive prerogative of the State.’” Blum v. Yaretsky, 457 U.S.
24    991, 1004 (1982).
25           Plaintiff has not alleged that Yavapai County or the State “coerce[d]” Defendant
26    Peele into fabricating evidence in his report or that they provided Peele “significant
27    encouragement, either overt or covert.” Id. In addition, Plaintiff has not alleged facts to
28    support a conclusion that Peele operated as a “willful participant in joint activity with the



                                                  - 14 -
     Case 3:19-cv-08054-MTL-ESW Document 90 Filed 05/15/20 Page 15 of 15




 1    State or its agents.” Lugar, 457 U.S. at 941. And Peele’s preparation of an expert report
 2    in a criminal trial is not a power that is “traditionally the prerogative of the State.” Blum,
 3    457 U.S. at 1004.
 4           Plaintiff argues that “one reasonable inference which Plaintiff must be afforded is
 5    that state or county law enforcement engagement of Defendant Peele was pursuant to an
 6    intergovernmental agreement in which the State or County worked jointly with the FBI’s
 7    crime lab on criminal investigations.” (Id. at 12.) Plaintiff is not entitled to this inference.
 8    Plaintiff alleges no facts to support an inference that Yavapai County retained Peele
 9    “pursuant to an intergovernmental agreement.”           Plaintiff does not identify such an
10    agreement or allege any facts that suggest that Yavapai County and the FBI jointly agreed
11    that the FBI’s crime lab would “work[] jointly” on criminal investigations. Plaintiff’s
12    allegations are insufficient to support a conclusion that Peele acted under color of state law.
13    Cf. Price v. Hawaii, 939 F.2d 702, 708 (9th Cir. 1991) (requiring more than
14    “‘[c]onclusionary allegations, unsupported by facts’” to consider a private party a state
15    actor for the purposes of § 1983) (quoting Jones v. Community Redevelopment Agency,
16    733 F.2d 646, 649 (9th Cir. 1984)). The Court did not err in granting Peele’s Motion to
17    Dismiss.
18           For the foregoing reasons, the Court will deny Plaintiff’s Motion for
19    Reconsideration.
20    IT IS ORDERED:
21           (1)    The Joint Motion to Amend/Correct (Doc. 84) the April 3, 2020 Order is
22    granted in part as set forth herein. The Joint Motion to Amend/Correct is denied as to
23    the request for certification of this case as appropriate for interlocutory appeal.
24            (2)   Plaintiff’s Motion for Reconsideration (Doc. 86) is denied.
25           Dated this 14th day of May, 2020.
26
27
28



                                                   - 15 -
